DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.
Claim 21 has been added by Applicant.
Claims 1-21 are pending.
Claims 9 and 11 remain withdrawn and claim 21 is withdrawn for being drawn to unelected species.
	Claims 1-8, 10, and 12-20 are currently under examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of .
Glasgow et al teaches adenovirus proteins are translated and folded in the reducing environment of the cytoplasm, followed by nuclear transport and virion assembly in the nucleus (Introduction, in particular). Glasgow et al further teaches translation, post-translation modification, and folding of scFv occurs in the oxidating environment of the endoplasmic reticulum and that cytoplasmic routing of an adenovirus capsid-scFv fusion protein can inhibit the formation of a correctly folded scFv (Introduction, in particular). However, Glasgow et al provides a strategy for overcoming antibody folding difficulties in the cytoplasm when generating adenovirus constructs comprising targeting antibodies. The strategy of Glasgow et al comprises (1) transporting an adenovirus polypeptide portion to the nucleus after being translated and folded in the cytoplasm, (2) translating and folding an antibody polypeptide portion in the ER, and (3) the adenovirus polypeptide portion and the antibody polypeptide portion dimerize upon cell lysis (Figure 1 and Abstract, in particular). Glasgow et al teaches adenovirus vector targeting with scFv (Figure 1 and Abstract, in particular). The scFv-targeted adenovirus vector constructs of Glasgow et al comprises N-terminal to C-terminal: an N-terminal segment of Ad5 fiber tail sequence, at least 2 pseudorepeats of an Ad5 fiber shaft domain sequence, a portion of a third Ad5 fiber shaft domain sequence, a carboxy-terminal segment of a T4 fibritin bacteriophage trimerization domain sequence, a (G4S)3 linker sequence, and an scFv (Figure 1B, page 2, and page 9, in particular). The T4 fibritin bacteriophage trimerization domain of the constructs of Glasgow et al comprise coiled-coil segments of the th coiled-coil segment of fibritin (page 2, in particular). Glasgow et al further teaches polynucleotides encoding the constructs (Figure 1, in particular). Glasgow et al further teaches the scFv-targeted adenovirus vector constructs are to be used to target gene therapies with the adenovirus using the scFv as a targeting agent to target cell- or disease-specific surface markers (page 1, in particular).
Figure 1 (“targeting strategy”) of Glasgow:


    PNG
    media_image1.png
    882
    631
    media_image1.png
    Greyscale


Figure 1. Diagrams depicting our targeting strategy, fiber and scFv configuration, zipper sequences and vector genomes. (A) Schematic of the proposed Ad vector targeting approach showing Ad-mediated scFv expression and secretion followed by cell lysis and Ad virion release and extracellular formation of a targeted Ad vector/scFv complex. (B) Configuration of heterodimeric zipper domains, wherein one zipper domain is genetically incorporated onto the C-terminus of the knobless 566FF fiber, and its counterpart is fused to the N-terminus of a recombinant scFv molecule. (C) Peptide sequences of the two heterodimeric zipper pairs used. Each of the peptides comprising the pairs E?E34/R?R34, and
EE12RR345L/RR12EE345L can associate with its complimentary partner, thereby forming a stable heterodimer. The letters indicate the residue position within each heptad repeat. Also shown is a molecular map of the zipper-scFv fusion proteins showing the N-terminus, IgG-derived secretion signal peptide, a helix cap sequence, zipper sequence, a flexible linker and the scFvG28-5 followed by c-myc and 6His tags at the C-terminus. See main text for additional details. (D) Simplified genomic map of AdLuc1566FF-R/E-G28-5 and AdLuc1566FF-ER/RE-G28-5 vectors showing the CMV/firefly luciferase expression cassette in the deleted E1 region, the zipper-scFv G28-5 open reading frame in place of the 19 kDa protein locus in the E3 region, and zipper-566FF fiber molecule replacing the Ad fiber.


	Glasgow et al does not specifically teach a single polypeptide comprising an adenoviral sequence coupled to a camelid single chain antibody sequence.  However, these deficiencies are made up in the teachings of Curiel et al, Veggiani et al, and Rahbarizadeh et al.
	Curiel et al recognizes heterologous targeting proteins of adenovirus constructs are required to retain structural and functional integrity in the context of the redox environment of a host cell cytosol and nucleus (lines 15-25 on page 36, in particular). Curiel et al further teaches Ad5 adenoviral vectors with enhanced targeting potential by replacement of the fiber protein in the Ad capsid with a chimeric polypeptide comprising: an amino terminal portion comprising the native capsid protein fiber amino terminus; a trimeric substitute for fiber shaft knob of the native capsid protein fiber such as trimerization motif as T4 bacteriophage fibritin and a stabilized scFv ligand (lines 11-24 on page 7, line 29 on page 12 to line 19 on page 13, and Example 5, in particular). Curiel et al further teaches a method for inhibiting tumor cell growth in a subject comprising administering a therapeutically effective amount of the described adenovirus wherein the scFv ligand targets the tumor cell (page 8 lines 6-13). Cell surface markers that can be targeted include CEA (page 15 line 17). Curiel et al teaches the scFv of the constructs of Curiel et al overcome antibody folding difficulties in the cytoplasm by being “stabilized” (pages 36-37, in particular). 
	Veggiani et al teaches that although several VHH single chain antibodies remain functional when expressed in reducing environments, many are not stable when expressed in the cytoplasm (page 111, in particular). Veggiani e al further teaches a solution for overcoming antibody folding difficulties in cytoplasm by co-expression of an oxidase in a cell, resulting in an 
Rahbarizadeh et al teaches VHH camelid single chain antibody sequences are strong candidates as targeting agents for cancer therapy (see Abstract, in particular). Rahbarizadeh et al further teaches VHH camelid single chain antibody sequences against carcinoembryonic antigen (CEA) sequences are known in the art to target colon cancer cells (page 319, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to generate polynucleotides encoding the adenovirus vector constructs of Glasgow et al using an alternative strategy to overcome antibody folding difficulties in the reducing environment of the cytoplasm, wherein the constructs comprise the construct of Glasgow et al as a single polypeptide comprising N-terminal to C-terminal: an N-terminal segment of Ad5 fiber tail sequence, at least 2 pseudorepeats of an Ad5 fiber shaft domain sequence, a portion of a third Ad5 fiber shaft domain sequence, a carboxy-terminal segment of a T4 fibritin bacteriophage trimerization domain sequence, a (G4S)3 linker sequence, and a targeting sequence capable of being stably expressed in the cytosol, wherein the targeting sequence is a camelid VHH single antibody chain construct against CEA, and perform a combined method comprising, expressing the polynucleotide constructs in a host cell to obtain gene therapy targeting adenoviruses comprising therapeutic genes, and administering the gene therapy targeting adenovirus constructs comprising therapeutic genes to human subjects with cancer because Rahbarizadeh et al teaches VHH camelid single chain antibody sequences against carcinoembryonic antigen sequences are known in the art to target CEA of colon cancer  possible VHH camelid single antibody chain antibody folding difficulties in cytoplasm by co-expression of an oxidase in a cell, resulting in an astonishing yield increase of stable camelid VHH single antibody chain constructs in cytoplasm of the cell (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 6/28/21, Applicant cites Figure 4 of Glasgow et al and Figure 14 of the instant specification and indicates the claimed products are non-obvious because Figure 14 demonstrates camelid nanobody targeted adenovirus AdFF1.8 produced unexpected, extraordinary and significantly higher transgene expression as compared to wild type Ad5 and other controls. Applicant further indicates no reasonable expectation could be had by one of skill in the art regarding the combination of references because Rahbarizadeh et al does not teach adenoviral constructs having a combination comprising VHH camelid nanobody single 
	The arguments found in the Reply of 6/28/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed products are non-obvious because Figure 14 demonstrates camelid nanobody targeted adenovirus AdFF1.8 produced unexpected, extraordinary and significantly higher transgene expression as compared to wild type Ad5 and other controls, the examiner disagrees. Nanobody targeted adenovirus AdFF1.8 predictably results in significantly higher transgene expression in dendritic cells of Figure 14 as compared to wild type Ad5 because: (i) AdFF1.8 is known to specifically bind dendritic cells (see second paragraph on page 4 of the instant specification) and (ii) it is known that the receptor of wild type Ad5, CAR, is not present on dendritic cells (see page 1189 of Pereboev et al (Gene Therapy, 2002, 9: 1189-1193)). It is unclear precisely what “other controls” of Figure 14 are and whether (or not) cells of Figure 14 express targets on their surface known to bind components of the other controls.
In regards to the argument that no reasonable expectation could be had by one of skill in the art regarding the combination of references because Rahbarizadeh et al does not teach adenoviral constructs having a combination comprising VHH camelid nanobody single chain antibody sequences and Veggaini does not teach use of camelid nanobodies in generation of infection targeted adenoviruses produced in eukaryotic cells, the examiner disagrees. The examiner maintains motivation with an expectation to perform the combined method for the reasons stated above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, and 12-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Lan et al (Cancer Research, 1997, 57: 4279-4284).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combined method of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al does not specifically teach the adenoviral vectors kill tumor cells.  However, these deficiencies are made up in the teachings of Lan et al.
Lan et al teaches subjects with cancer obtain therapeutic benefit from the combined administration of 5FC and adenoviral vectors comprising CEA-CD gene wherein the combined administration kills carcinoembryonic antigen (CEA) expressing tumor cells (see Abstract and Figure 3, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the adenoviral vector constructs of the combined method of 
	In the Reply of 6/28/21, Applicant argues a lack of reasonable expectation of success required to render the claims obvious and that Lan et al teaches nothing regarding targeting adenoviral infectivity. 
	The arguments found in the Reply of 6/28/21 have been carefully considered, but are not deemed persuasive. In regards to a lack of reasonable expectation of success required to render the claims obvious, the examiner disagrees. The examiner maintains motivation with an expectation to perform the combined method for the reasons stated above. In response to applicant's argument that Lan et al teaches nothing regarding targeting adenoviral infectivity, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 10, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of  as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Patz et al (WO 2010/042815; 4/15/10).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combination of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al does not specifically teach adenoviral constructs of the combination comprising VHH camelid nanobody single chain antibody sequences having at least 70% sequence identity with SEQ ID NO:11.  However, these deficiencies are made up in the teachings of Patz et al.
Patz et al teaches SEQ ID NO: 17, which a tumor-targeting VHH camelid nanobody single chain antibody sequence identical to SEQ ID NO:11 (see page 17, Examples 17-18, and sequence comparison below). Patz et al further teaches camelid VHH antibodies do not aggregate, unlike some scFvs (Example 1, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combination of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the VHH camelid nanobody single chain antibody sequences of the products are tumor-targeting SEQ ID NO:17 of Patz et al because SEQ ID NO:17 of Patz et al is a VHH camelid nanobody single chain antibody sequence known in the art to target cancer cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
Comparison of SEQ ID NO:17 of Patz et al and instant SEQ ID NO:11:

  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQESGGGLVQAGDSLRLSCLVSGRSFNSYTMGWFRQAPGKEREFVAAILWSGPTTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQESGGGLVQAGDSLRLSCLVSGRSFNSYTMGWFRQAPGKEREFVAAILWSGPTTYY 60

Qy         61 ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAALGVLVLAPGNVYSYWGQGTQV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAALGVLVLAPGNVYSYWGQGTQV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

	In the Reply of 6/28/21, Applicant argues Patz makes no mention of adenovirus constructs, nor teaches how the VHH sequence described in Patz could be so utilized, teaches nothing regarding targeting adenoviral infectivity, and neither singly nor in combination with the other references renders the current claims obvious. 
	The arguments found in the Reply of 6/28/21 have been carefully considered, but are not deemed persuasive. The examiner maintains motivation with an expectation to perform the combined method for the reasons stated above. In response to applicant's arguments that Patz makes no mention of adenovirus constructs, nor teaches how the VHH sequence described in Patz could be so utilized, teaches nothing regarding targeting adenoviral infectivity, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
s 1-5, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims  1, 2, 7, 8, and 12-19 above, and further in view of Legrand et al (US 6,569,677 B1; 5/27/03).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combined method of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al do not specifically teach recited amino acid sequences.  However, these deficiencies are made up in the teachings of Legrand et al.
Legrand et al teaches the Ad5 fiber sequence as SEQ ID NO: 1 (line 49 of column 3, in particular).  The Ad5 fiber tail of Legrand et al (SEQ ID NO:1) comprises instant SEQ ID NO:1, a sequence 92.7% identical to instant SEQ ID NO:2, and SEQ ID NO3.   
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the recombinant fiber protein of the products comprise Ad5 fiber tail sequences of Legrand et al because Legrand et al teaches an Ad5 fiber tail sequence. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

	The arguments found in the Reply of 6/28/21 have been carefully considered, but are not deemed persuasive. The examiner maintains motivation with an expectation to perform the combined method for the reasons stated above. In response to applicant's arguments that Legrand et al teaches nothing regarding targeting adenoviral infectivity, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Hill et al (US 8,147,843 B2; 4/3/12).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.

Hill et al et al teaches trimerizing carboxy-terminated segments of T4 fibritin bacteriophage trimerization domain sequences that are at least 70% identical to instant SEQ ID NO:4 (see SEQ ID Nos:8-18, in particular).   
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the T4 fibritin bacteriophage trimerization domain of the constructs comprise T4 fibritin bacteriophage trimerization domain sequences of Hill et al because Hill et al teaches T4 fibritin bacteriophage trimerization domain sequences. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642